         Case 1:18-cv-11924-FDS Document 51 Filed 05/07/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
                  Plaintiff          )
                                     )
v.                                   )   CIVIL ACTION NO. 1:18-cv-111924-FDS
                                     )
WILMINGTON SAVINGS FUND              )   JUDGE SAYLOR
SOCIETY FSB, CHRISTIANA              )
TRUST, NOT IN ITS INDIVIDUAL         )   ORAL ARGUMENT REQUESTED
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
                  Defendant          )
___________________________________ )

              PLAINTIFF’S EMERGENCY MOTION FOR A TEMPORARY
              RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       NOW COMES Mr. Matthew Vanderhoop, Plaintiff in the above-entitled case, pursuant to

Fed.R.Civ.P. 65 and moves this Court for entry of a Temporary Restraining Order and Preliminary

Injunction to enjoin the Defendant, Wilmington Savings Fund Society FSB, Christiana Trust, not

in its Individual Capacity, But Solely as Trustee for BCAT 2014-10TT (hereinafter “Wilmington’),

its officers, agents, servants, employees, and attorneys, and all persons in active concert or

participation with it, from holding a scheduled May 15, 2019 auction sale of Mr. Vanderhoop’s

home, located at 17 Old South Road in Aquinnah, Massachusetts (hereinafter “the Vanderhoop

Property”), pending entry by the Court of a final judgment in this action.



       Mr. Vanderhoop has met the prerequisites for the extraordinary relief he seeks and the

Court should order a Temporary Restraining Order and Preliminary Injunction, without delay, for

the following reasons:
  Case 1:18-cv-11924-FDS Document 51 Filed 05/07/19 Page 2 of 3



1. Mr. Vanderhoop possess a clearly ascertainable right of protecting his home that is

   being threatened and in need of immediate, emergency protection as a result of an

   auction sale of the Vanderhoop Property that Korde & Associates, P.C. has scheduled

   for May 15, 2019.



2. Mr. Vanderhoop possess a substantial likelihood that he will prevail at a trial on the

   merits of this case by establishing that Wilmington has failed to comply with the

   foreclosure laws of the Commonwealth of Massachusetts.


3. Mr. Vanderhoop and his family will suffer immediate and irreparable harm, loss, and

   damage if Korde & Associates, P.C. is not enjoined from conducting a 2:00 PM May

   15, 2019 auction sale of the Vanderhoop Property. If the Vanderhoop Property is sold,

   Mr. Vanderhoop will have no adequate remedy at law or in equity for the injury he

   would sustain should he later prevail at a trial on the merits.


4. The threatened injury to Wilmington, a multi-billion dollar, Delaware-based financial

   services corporation, by preventing it from conducting the May 15, 2019 auction sale

   of the Vanderhoop Property would be significantly outweighed by the actual harm to

   Mr. Vanderhoop and his family if the May 15, 2019 auction sale is not enjoined.


5. The granting of the Temporary Restraining Order and Preliminary Injunction will serve

   the public interest by mandating that Wilmington and similarly situated lenders,

   comply with the foreclosure laws of the Commonwealth of Massachusetts, and prevent

   the destabilization of traditional and well-established neighborhoods by requiring that



                                         2
         Case 1:18-cv-11924-FDS Document 51 Filed 05/07/19 Page 3 of 3



           lenders offer mortgage loan modifications to homeowners, such as Mr. Vanderhoop,

           who qualify for a mortgage loan modification.


       6. This Court has the authority under state and federal law to issue the relief that Mr.

           Vanderhoop is requesting.



       This Emergency Motion for a Temporary Restraining Order and Preliminary Injunction is

supported by a concurrently filed Plaintiff’s Supporting Affidavit; Memorandum of Plaintiff in

Support of Emergency Motion for Temporary Restraining Order and Preliminary Injunction; and

Plaintiff’s Proposed Order for Temporary Restraining Order and Preliminary Injunction.



       WHEREFORE, Mr. Vanderhoop requests that this Court grant him a Temporary

Restraining Order and Preliminary Injunction, without bond, to enjoin Wilmington and its officers,

agents, servants, employees, and attorneys, and all persons in active concert or participation with

it be from holding a May 15, 2019 auction sale of the Vanderhoop Property, pending entry by the

Court of a final judgment in this action, and for any other such relief as this Court deems just,

equitable, and appropriate.


May 7, 2019                                          Respectfully submitted,
                                                     MATTHEW VANDERHOOP
                                                     By his attorney,


                                                     “/s/”Deborrah M. Doman
                                                     Deborrah M. Dorman, Esq., #635729
                                                     Law Office of Deborrah M. Dorman
                                                     Post Office Box 944
                                                     Tisbury, MA 02568
                                                     (774) 563-0040
                                                     dormandmd@aol.com

                                                3
